Citation Nr: 1403147	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  06-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for dysphagia, a dental disability affecting teeth and gums, numbness of the lips and mouth, and hoarseness.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

REMAND

The Veteran served on active duty from February 1969 to November 1970; and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his daughter testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was remanded by the Board in December 2007.  By an August 2011 decision, the Board granted entitlement to service connection for anosmia and ageusia, and denied entitlement to dysphagia, a dental disability affecting teeth and gums, numbness of the lip and mouth, and hoarseness.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the Board's August 2011 decision and remanded the case to the Board for further consideration.  (Given the comments made in the Court's decision, the Board construes that Court's action to vacate to be limited to the issues the Board denied.)  

In this matter, the Veteran asserts entitlement to service connection for dysphagia, a dental disability affecting teeth and gums, numbness of the lip and mouth, and hoarseness.  At the Veteran's October 2007 hearing, he contended that following his diagnosis of vocal cord squamous cell carcinoma, he received radiation treatment that resulted in noticeable residuals affecting his mouth and lip.  The Veteran argued that the problems with his gums and teeth were due to the radiation treatment.  See, e.g., the Board hearing transcript dated October 2007.

In its August 2011 decision, the Board denied the Veteran's claim finding that the asserted disabilities, specifically dysphagia, a dental disability affecting teeth and gums, numbness of the lip and mouth, and hoarseness, were not proximately caused or aggravated by the radiation treatment used to treat his service-connected vocal cord squamous cell carcinoma.

In the May 2013 Memorandum Decision, the Court determined that the evidence of record reasonably raised a theory of direct service connection for the Veteran's claimed conditions.  The Court further noted that the Board's failure to adjudicate that theory of entitlement was not harmless error.  The Court noted the following: 

The Board relied on VA examinations opining that the appellant's mouth condition is due to periodontal disease, that his difficulty swallowing is due to a condition called presbyesophagus that occurs with advanced age, and that his hoarseness is due to a condition called neurofibromatosis type 2 that causes 'vocal cord paralysis, due to a tumor involvement of the recurrent laryngeal nerve and the right sympathetic chan at this thoracic outlet.'  However, none of these VA medical examinations addressed whether these diagnosed conditions were incurred in or caused by either of the appellant's periods of active duty service, to include exposure to Agent Orange while in Vietnam.

In this matter, the Board has reviewed the evidence of record and notes that the Veteran's attorney recently submitted a private medical opinion dated in November 2013 in support of the Veteran's contentions.  Given the complex nature of the medical evidence in this matter, the Board concludes that a VA medical opinion is necessary to address whether the Veteran suffers from dysphagia, a dental disability affecting teeth and gums, numbness of the lip and mouth, and hoarseness that were incurred in or aggravated by his military service; or whether these conditions were proximately caused or aggravated by his service-connected disabilities to include the radiation treatment for the service-connected squamous cell carcinoma of the vocal cords.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records prepared since November 2013.  All such available documents should be associated with the claims file.

2.  Thereafter, a physician with appropriate expertise should be asked to review the file and provide a medical nexus opinion regarding the Veteran's claimed dysphagia, any dental disability affecting teeth and gums, numbness of the lip and mouth, and hoarseness.  Specifically, after reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's dysphagia, dental disability affecting teeth and gums, numbness of the lip and mouth, or hoarseness had an onset during a period of active military duty or is otherwise related to such service, to include in-service herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's dysphagia, dental disability affecting teeth and gums, numbness of the lip and mouth, and hoarseness were caused or aggravated (permanently worsened beyond natural progression) by his service-connected disabilities to include the radiation treatment for the vocal cord squamous cell carcinoma.

In providing his/her opinion, the examiner should specifically address the conclusions set forth by Dr. E.W.A. in his November 2013 letter, and reconcile any difference of opinion.

The examiner should provide a complete rationale for each opinion given, including a discussion of evidence contrary to any opinion rendered.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the issues on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

